                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DEANGELA SOLOMON,

       Plaintiff,                                            Civil Action No. 19-CV-12276

vs.                                                          HON. BERNARD A. FRIEDMAN

CARITE CORPORATE LLC, et al.,

      Defendants.
______________________________/

                      OPINION AND ORDER DENYING DEFENDANTS’
                    MOTION TO DISMISS OR TO COMPEL ARBITRATION

               This matter is presently before the Court on defendants’ motion to dismiss or to

compel arbitration [docket entry 10]. Plaintiff has responded and defendants have replied. Pursuant

to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

               This is an employment discrimination case. Plaintiff alleges that her former manager,

defendant Eugene Hughey, subjected her to a hostile work environment by, among other things,

making unwelcome sexual comments and advances. She claims that Hughey’s conduct resulted in

her being constructively discharged from her employment with defendant CARite Corporate LLC

(“CARite”). In Counts 1 and 2, plaintiff is suing CARite for sex discrimination and hostile work

environment under Title VII of the 1964 Civil Rights Act, and in Counts 3 and 4 she is suing CARite

and Hughey for sex discrimination and hostile work environment under the Elliott-Larsen Civil

Rights Act. In Count 5, plaintiff claims that defendant Angela Barnes, a former co-worker, defamed

her by falsely telling Hughey and others that she had had plastic surgery and that she was sexually

promiscuous.
       Defendants seek dismissal of the complaint on the grounds that plaintiff, while she was

employed, signed an arbitration agreement, a copy of which is attached to defendants’ motion as

Exhibit A. Defendants point to language in the agreement stating that “the undersigned employee

agrees that any dispute or claim arising out of or relating to my employment with CARite, shall be

settled by final and binding arbitration . . .” Defs.’ Ex. A at 3. Defendants ask that the Court

“dismiss the action with prejudice and allow Plaintiff to pursue her claims through arbitration, if she

so desires.” Defs.’ Br. at 5. Plaintiff opposes the motion on the grounds that the agreement lacks

mutuality of obligation and that she did not sign it knowingly and voluntarily.

               Defendants’ motion seeks dismissal under Fed. R. Civ. P. 12(c). However, the

motion is supported by the arbitration agreement, and both the response and reply briefs are

supported by additional extra-pleading documents, including plaintiff’s affidavit and employment

application. In these circumstances, Fed. R. Civ. P. 12(d) states:

               If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
               pleadings are presented to and not excluded by the court, the motion
               must be treated as one for summary judgment under Rule 56. All
               parties must be given a reasonable opportunity to present all the
               material that is pertinent to the motion.

As the Court shall not exclude the extra-pleading documents, defendants’ motion “must be treated

as one for summary judgment.” Id. And as neither party has requested any further opportunity to

present pertinent material, the Court shall decide defendants’ motion at this time under Rule 56. The

Court grants such a motion

               “if the movant shows that there is no genuine dispute as to any
               material fact and the movant is entitled to judgment as a matter of
               law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” “if the evidence
               is such that a reasonable jury could return a verdict for the
               non-moving party.” Ford v. Gen. Motors Corp., 305 F.3d 545, 551
               (6th Cir. 2002) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

                                                  2
               242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). The moving party
               bears the initial burden of establishing that there are no genuine
               issues of material facts, which it may accomplish “by demonstrating
               that the nonmoving party lacks evidence to support an essential
               element of its case.” Id. (citing Celotex Corp. v. Catrett, 477 U.S.
               317, 322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)). In response,
               the nonmoving party must present “significant probative evidence”
               that will reveal that there is more than “some metaphysical doubt as
               to the material facts.” Moore v. Philip Morris Cos., Inc., 8 F.3d 335,
               340 (6th Cir. 1993). The mere existence of a scintilla of evidence in
               support of the nonmovant’s position will not suffice to avoid
               summary judgment. Anderson, 477 U.S. at 252, 106 S.Ct. 2505.

Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir. 2018).

               In the present case, defendants are not entitled to summary judgment for at least three

reasons. First, the arbitration agreement states in ¶ 3 that various claims are “Not Covered by this

Agreement,” including “claims made with any governmental agency such as the Equal Employment

Opportunity Commission.” Plaintiff’s Title VII claims (Counts 1 and 2) are claims she “made with

. . . the Equal Employment Opportunity Commission” and are therefore plainly excluded from

arbitration.

               Second, plaintiff has shown, and defendants do not deny, that defendant Hughey

coerced her into signing the arbitration agreement. Plaintiff avers that on July 14, 2017, in the

middle of a busy workday, Hughey presented her with the agreement and “said that if I did not sign

the document by the end of that day, I would no longer be allowed to work there.” Pl.’s Aff. ¶ 11.

Defendants offer no evidence to the contrary. Nor do defendants challenge plaintiff’s averments that

at the time she was a single mother with a disabled fourteen-year old child and that she “had to keep

[her] only job.” Id. ¶¶ 3-4, 14. These uncontested facts invalidate the agreement because they

demonstrate plaintiff was, by Hughey’s threat, “incapacitated to consent to the agreement.”

Silverman v. Spitzer, No. 317682, 2014 WL 7157419, at *5 (Mich. Ct. App. Dec. 16, 2014) (quoting

                                                 3
Meier v. Schulte, 41 N.W.2d 351 (1950)). An arbitration is enforceable “save upon such grounds

as exist at law or in equity for the revocation of any contract,” 9 U.S.C. § 2, and coercion is such a

grounds. See Elete Enters., L.L.C. v. Gen. Steel Corp., No. 278946, 2008 WL 4649113, at *4 (Mich.

Ct. App. Oct. 21, 2008).

               Third, defendants have not shown, or even argued, that the arbitration agreement may

be enforced by defendant Barnes, one of plaintiff’s co-workers, regarding plaintiff’s defamation

claim. While ¶ 2 of the agreement indicates that the agreement “covers all claims arising in the

course of an employee’s employment,” plaintiff alleges that Barnes defamed her by “publish[ing]

the remarks to Defendant Hughey and other third parties.” Compl. ¶ 93. Even if the agreement were

not void due to Hughey’s coercion, it is not apparent that Barnes’ alleged publication of defamatory

remarks to third parties is a claim the agreement covers.

               Because the Court is satisfied that defendants’ motion may be denied on these

grounds, the Court finds it unnecessary to address the parties’ remaining arguments. Accordingly,



               IT IS ORDERED that defendants’ motion to dismiss or to compel arbitration is

denied.



                                       s/Bernard A. Friedman
Dated: December 3, 2019                BERNARD A. FRIEDMAN
       Detroit, Michigan               SENIOR UNITED STATES DISTRICT JUDGE




                                                  4
